 

 

 

Case 2:05-cr-50082-PDB-WC ECF No. 60, PagelD.459 Filed 06/29/20 Page 1 of 7

“"

 

Vurtsd Stetes Disteret Cou ek
For The Raster Distert OF Michio an
Southeen Dav ision a

 

 

 

 

tech States of Ametion: 5

Resps wdént 3-Caséile._05- 5 OO L2.
o-Nek “OF Matiol; Motion For Reduekod
ws Ze F Semdeucé. Presunud To 12 USC. 9 382k) _
a. 2 fad The Fest MEP Reb ZUP

 

 

 

 

_—_ _ Semes. Deve dyad hang

oo Eee _ _ oe

 

 

 

 

 

 

 

 

 

: f ee
oe ee patron fae. Redvetses 0 OF SEMtCENCE ee
oo _ Puesutucd 78 fest. Step Fet ZOiP

 

 PletsE. TAKE. - Wabuce _Tanés DEV. kine, _ PRO: sé J hettby, Pesc@tEillg |
ce pO ES This Covet Te gent” Kegs Petition fon KeMeEF |
oe  . Unilse. Fiest Hep Ret of 2012, Ait Ret Te kesteec Pruuess 0
a. I FE SOL Cents FEE _. ve

 

— "eaag. possess SO yk. Ob Con mine. buti tasd escewed- oo
_ BEQO prfds.. Zh SEactiuce Taclig Ass. Secteed uotld

BE Mag ht. Ais Opppos6 Te 16 YEARS 6B On

 

 

 

 

 

 

 

 

 
Case 2:05-cr-50082-PDB-WC ECF No. 60, PagelD.460 Filed 06/29/20 Page 2 of 7

 

Jurisdiction

 

 

This Covet has Orginal Surisdietioal _.
Te Tetié 12, Uncle States Code, Section 323i.

 

 

 

__ Thé Court May Pevitul thé Undseiys nig __.
_ Séutéuce Under Tle ie, Oudee states 2 2
Cede Sécticod 8742, !

 

 

 

 

 

 

wo -—-Kutg ws as iidieted, bow. Jrand Se Bn eg

ee Foe. S09 emms oF Cocmmé Dasé.— a
Pee Keen Wad ee. PLiod COM UOHOM
wud Exhwueed his Sectedes

 

a hy Peediower - Gewkenecd OWN GER FS
Shwe, Kod was Seutined onde

 

 

Geist =S.9.6.85 ABLE i
ne Re Peli cioce_ pws x atok peccwed- Ray ee ee

a lo emé Fits Frew Brserad es eats, 706, TSO, LOR oa J
All Drugs. Kins Tae, ben. 222, Fue. Reng. Ret ee

 

ee 2010, Nok. LbS4 Se sg Ref ak oe.. a

 

3. The. Saleen! Bogen Ok Buselé, cafe Velis _ a
_ Kang. Cetkeedtt kittase Ta bt, 2 - RO-~AC 3 a po

 

 

 

 

 

 

 

 

 

 

 

SO 80 y eS

 

 
Case 2:05-cr-50082-PDB-WC ECF No. 60, PagelD.461 Filed 06/29/20 Page 3 of 7

 

 

 

LE el Aurlysis

ThE. uest Step fed, 8. J6b, wins ennekedl, DE 24, 20.

d&ttei 404 of the. Met peaatts Chis Covkt, pow Pots as

OF fit hon ER 08 FALE Goucemitnt; OR wpostl sts nea |

Ltt eid, to_setpase _A LEASE. SELENE On) CL pp pial OF RELIES, |
a catalina he the (hyn. SEMEE MCG. ketal Z O10, if a
BK BEd Ay 04d IAS S Peete ly Geatet: Zt reeds io

 

 

 

 

 

 

 

 

 

 

 

 

 

_ SUC. Hie ify OFF! Linsbicu. OF” = ys, Stubesteinte 7 Het: . _

a (a). “Define Nebiew Of cee sowed otfense — Ta this. sectio K, oo oe

_ the teen *'¢oureert o CCaKse” memns ao wrolatien of
A Bede! eral Strobe, tho stettecy eee i
Rh Be eed Ered by. S&tkON 206306 thE
oe Fie. SéacbEMcing Ast. of zac (Piblee bones tlle 220,00
ae Stet. 2.372) thet As Cora tted b&feee |
i Bug. 3B, OO
TE ire be et Benen OL. Pies, _ _ _
OR.  Cosepuintbut reg impose At hide
a free! Ab SEH ES 2. pnt BOLE
a bE Esti. Saisipeteintg Ket of zoual ible, Atiee.. . ee
lh 220 LAY SA 008 2B ITB) tas US EP CE
at the tere the Conti 9} 0 ueri ut 8 Cc (Eb

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 2:05-cr-50082-PDB-WC ECF No. 60, PagelD.462 Filed 06/29/20 Page 4 of 7

Fvest Step Rat. | $115k, 54h Cong $ 40 C2eig iG@J

 

 

 

 Saithins 2 el sche Fae Seudealeng Ret of 20. bocich
the Ppéwalties Fee oCewses involing Cocame least lay iniekeasing .
thE theesheld gunctites Ley vitcd pesidatcey misimum s8utEncts melee ee

2) US5:6,. 9 PL Cl ti), Fan. Séateseug Red oF 2oi0, fob. 4. se

[il- 226, § 2,124. Stat 2372 Ceaoj. APR thé stetstes EsdActoieate,—
a ee hatite OF 2 U5.0. § PAM) OS prost aeolwé ct List 2B G4mMS
_ OF toting LAr, RADE Pid 5 Gere, Tet GAR Lhe GPO MO Sf Behe.
ne a ange Fo 2/4 048.0:. 5 Pel bUjB), en _ ae

 

 

 

 

 

 

 

 

This. Cou et. Shoe sold. odilize. 22 the sane _p coeds e6S
tbh has histos ically, Employsd. woh Sni. eerecackve eudelus— ent ee

 Reebuek ious. RRE mapléneuted. — i Be
Oo Oude normal Citeumstanices..18.Us5it. 3 35ee(c) prokabcks oo
ne modi battens, be Sei kEnGes concen. umpesed, Oi lESS Raw EelurtER ALEN ee
ECE pion Exists, One’. 8totrhe. Explessly pitirt ts rtoch Ficxtiont ae
OL Ba ph roursh Lo seaposesd sei teste , As the Frit 2 Stig) Met des, oo
AE O80: § 3572le)U)B) ChE Court Ay richly. Arlt 4 LY LOGE. ee
fey OF Leap hed sont rte Fo the. CME PAAR SIE Ex petssly Op ee
a hdtate Dn i
BRE 16 [ho ese tos 2 caddesssong acppespate i
__ Pp eocedures.. swe considering _wediEremhous of scatince~ Expecss ly ne
prem ted by stwbohe” oudse 3 3582.6) 0)G).. There may log
Acre Noms addezssing walt Ge mbion allowed buy Pols 35 6 F the ee
ee Fedéen( Rv les o£ Coiniun| Poockdore, \sa. peemnnecl - Guid GR fe ee ee
8 SB2 ME) B) aid trod, Flomt tons. aei5ing From PEt Coackwe
—_ Gand elate Reaenclien te (Peete “78 G BSPECIC)

 

 

 

 

 

 

 

 

 

 

 

 

|
__ Se _ - |
: __ Sot

 
 

Case 2:05-cr-50082-PDB-WC ECF No. 60, PagelD.463 Filed 06/29/20 Page 5 of 7

 

 

 

Tn sheet, the dovet shoold recalcuiete the advisoey _
~—— —-Guidebus pang under coset lous And pursuant ta thé |
Mow operative version oF tht United States batten Cig _ _
oo  Gurdelies, sssess the stobéu 3553 la) Ptehyes btsecl on __

tht Fcts wa thé kecokd, boa 133 a Wet: SEs tedlee , ucthorf ee
a onduetiny a Fol kerisitinenty hérhialg: :

 

 

 

 

 

Liu Thus sstameti, kerig 1s €higible. Fist A Lede tion — ~
MA TNE Count Shewld Corisielie AME Ayyp licsible 2
Sen Pep esne [PCRS OF AP USEF B53). AMELIE
on he Abe, brid po uh bt. Extent, A kL xt OL bY bE oo -
ta tilted Be en a ee eee ne

 

 

 

ee _ AEAa._feg hy FERS. aE inf Ri biel Mert ; Kb Gow
oe MO bamiget. fOBES Ge. clointyite te. the fiiblit. PELE. PER
Rebs fhe the Seites dicho of tHE Coil

 

 

 

 

L. cleclce Aes VER EES ssid! SAAES SAMER. péntlef.— Fe

eee EF petjeey- prt thé fits bthiel ti thE. (ake gorilG Pot los ee
£5. tte pnd Cotcbel Te best-of ty Rao like. Bert bE Ye,

 

 

 

 

CR pe ot Jet = AR = Coto, present 10. APU SC. 31146:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PO ee

 
 

Case 2:05-cr-50082-PDB-WC ECF No. 60, PagelD.464 Filed 06/29/20 Page 6 of 7

 

 

Roliel Sought :

 

 

 

PeLHS oniene Regussts. this Gooet % gee met os
Wis Moblent fine Rerdoctian oS “SenhENCE kasd _

ConisidéR.3553Ce) Freloes Anict his Pehabildin
Ct eds Siecd 1teakeeRnvi Ons , _.

 

 

 

 

 

 

 

oo aa kegpclPlig kepucsts. ee

ee 7. Dts. Core AM Bexcti Fiy Ke a PER LERER, APL

_ hight af Ciest Hep) Med of ANE. + Atel (BL, 6 § 25%. oe
Ce) CG) GL TOA SknlbatCE OF. Ani ~ DOT UE. Bn

 

 

 

 

 

 

 

 

 

 

 

Me. King Request. Thé Covet Te Appowt
wo Agente té Repeeseutation vudék % 3006 As. _ a

_ ee | ve _|

 

 

 

 

 

 

 

 

ve oe

 
 

Case 2:05-cr-50082-PDB-WC ECF No. 60, PagelD.465 Filed 06/29/20 Page 7 of 7

 

REG, Sian
Federal Correctiona: aitcion Bik ch
P.O. Box 10

Lisbon, Ohio 44432

ECEIVE
. R JUL 07 2020

     

boo Chuacn s Tt

Q oom \AO
ELINT,

 

 
